Title: Charles J. Ingersoll and Others to James Madison, 1 October 1830
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Philadelphia,
                                
                                1st, October, 1830
                            
                        
                        
                        The Penn Society, request the honor of Mr. Madison’s company at their Anniversary Dinner, to take place the
                            25 instant, at 5 o’clock in the afternoon at the Mansionhouse Hotel, Philadelphia.
                        The favor of an answer is requested and a communication of your toast if you do not attend.
                        
                            
                                C J Ingersoll
                            
                        
                    
                            
                                Clement C. Biddle
                            
                        
                            
                                Rich Peters.
                            
                        
                            
                                
                            Committee
                        